Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 1 of 7




                   EXHIBIT B
    Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 2 of 7




           IN THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA




IN RE: PROCESSED EGG PRODUCTS                      MULTIDISTRICT
ANTITRUST LITIGATION                               LITIGATION



THESE INSTR UCTIONS APPLY TO:                      No. 08-md-2002
ALL DIRECT ACTION PLAINTIFFS




           JURY INSTRUCTIONS
         Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 3 of 7




                                 INSTRUCTION N0. 16


      Under the Sherman Act, a restraint of trade is illegal only if it is found to be

unreasonable. You must therefore determine (1) whether there was a contract,

agreement, combination or conspiracy that restrained trade and, if so, (2) whether

the restraints challenged here   (a) the UEP recommended short-term measures, (b)

the LTEP Certified Program as challenged, and (c) the USEM export programs—are,

together, unreasonable.

      These three alleged restraints must all be part of a single conspiracy, as

opposed to, for example, three different conspiracies that were each independent of

each other. To determine whether these three alleged restraints constitute one

conspiracy, you must look to (1) whether there was a common goal among the

conspirators; (2) whether their agreement contemplated bringing to pass a

continuous result that will not continue without the continuous cooperation of

conspirators; and (3) the extent to which the participants overlap in the various

dealings. If, after considering these factors, you find that these alleged restraints

were part of the same conspiracy to reduce supply of eggs, only then must you

determine if the actions taken were reasonable or unreasonable. There are a number

of steps to this inquiry, which I will first summarize before going into each in detail.

      In making this determination, you must first determine whether the plaintiffs

have proven that the challenged restraints have resulted in a substantial harm to



                                             ~~
      Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 4 of 7




competition in a relevant product and geographic market. If you find that the

plaintiffs have proven that the challenged restraints resulted in a substantial harm to

competition in a relevant market, then you must consider whether the restraints

produce countervailing competitive benefits. If you find that they do, then you must

balance the competitive harm against the competitive benefit. The challenged

restraints are illegal under Section 1 of the Sherman Act only if you find that the

competitive harm substantially outweighs the competitive benefit. Before going into

each step of the analysis in more detail, I first want to address how you determine if

companies conspire together.




                                            33
         Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 5 of 7




                                INSTRUCTION NO. 17

      A conspiracy is an agreement or understanding between two or more persons

to do something illegal. In this case, the plaintiffs claim that illegal purpose or goal

was to restrain trade by limiting egg supplies. They claim this occurred from May

15, 2000 until at least December 31, 2012. Specifically, the plaintiffs allege thati

Rose Acre Farms, United Egg Producers, and United States Egg Marketers and

others participated in a conspiracy to restrain trade by limiting eggs supply.

      The plaintiffs must prove both of the following two elements by a

preponderance of the evidence:

      (1) the alleged conspiracy to restrain egg supplies existed; and

      (2) as to each individual defendant, that defendant knowingly became a

          member of that conspiracy. To act knowingly means to participate

          deliberately, not because of a mistake, accident or other innocent reason.

      The basis of a conspiracy is an agreement or understanding between two or

more persons. Remember: companies, associations and similar organizations are

considered "persons." Here, an agreement or understanding between two or more

persons exists when they share a commitment to a conunon scheme to achieve an

unlawful purpose.

      To establish the existence of a conspiracy, the evidence need not show that its

members entered into any formal or written agreement. The agreement itself may



                                             34
       Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 6 of 7




have been entirely unspoken and unwritten. A person can become a member of a

conspiracy without full knowledge of all of the details of the conspiracy, the identity

of all of its members, or the parts such members played in the charged conspiracy.

The members of the conspiracy need not necessarily have met together, directly

stated what their object or purpose was to one another, or stated the details or the

means by which they would accomplish their purpose. To prove a conspiracy

existed, however, the evidence must show that the alleged members of the

conspiracy came to an agreement or understanding among themselves to accomplish

a common purpose. To be a conspirator, the member does not need to have been

involved at the start.

      A conspiracy may be formed without all parties coining to an agreement at

the same time, such as where competitors separately accept invitations to participate

in a plan to restrain trade. Similarly, it is not essential that all persons acted exactly

alike, nor is it necessary that they all possessed the same reason or purpose for

entering the agreement. It is also not necessary that all of the means or methods

claimed by the plaintiffs were agreed upon by each individual defendant to carry out

the alleged conspiracy, nor that all of the means or methods that were agreed upon

were actually used or put into operation, nor that all the persons alleged to be

members of the conspiracy were actually members. It is the agreement or

understanding to restrain trade by limiting egg supply that can constitute a



                                              35
         Case 2:16-cv-00287-cr Document 309-2 Filed 08/31/20 Page 7 of 7




conspiracy. Therefore, you may find a conspiracy existed regardless of whether it

succeeded or failed.

      The plaintiffs may prove the existence of the alleged conspiracy through direct

evidence, circumstantial evidence, or both. Direct evidence is explicit and requires

no inferences to establish the existence of the alleged conspiracy.

      Direct evidence of an agreement may riot be available, and therefore, a

conspiracy may also be shown through circumstantial evidence. You may infer the

existence of a conspiracy from the circumstances, including what you find. the

alleged members actually did and the words they used. However, mere similarity of

conduct among various persons, or the fact that they may have associated with one

another and may have met or assembled together, at meetings or otherwise, does not

by itself establish the existence of a conspiracy. If they acted similarly but

independently of one another, without agreement among them, then there would not

be a conspiracy.

      In determining whether an agreement or understanding between two or more

persons has been proved, you must view the evidence as a whole and. not piecemeal.




                                            K~~
